Name: Commission Regulation (EEC) No 1840/91 of 28 June 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 7 . 91 Official Journal of the European Communities No L 172/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1840/91 of 28 June 1991 amending Regulation (EEC) No 1641/91 fixing the monetary compensatory amounts in the agricultural sector and certain coefficients required for their application THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, pursuant to Council Regulation (EEC) No 1678/85 (*), as last amended by Regulation (EEC) No 1702/91 (10), new agricultural conversion rates for the cereals, sugar, eggs and poultry and pigmeat sectors take effect from 1 July 1991 ;Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 2205/90 (2), and in particular Article 9 ( 1) thereof, Whereas, pursuant to Article 2 ( 1 ) of Regulation (EEC) No 3153/85, read with Article 9 (2) of Regulation (EEC) No 1677/85, the monetary compensatory amounts are calculated on the basis of the rates for the reference period from 19 to 25 June 1991 ; Whereas Article 7 of Regulation (EEC) No 3155/85 provides for an adjustment of the monetary compensatory amounts fixed in advance for products in the cereals and sugar sectors where, in particular, the refunds and levies are adjusted following a change in the level of prices expressed in ecus ; whereas account must be taken of the consequences of changes in the inter ­ vention price for the sectors in question from 1 July 1991 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, Having regard to Commission Regulation (EEC) No 3153/85 of 11 November 1985 laying down detailed rules for the calculation of monetary compensatory amounts (*), as last amended by Regulation (EEC) No 3672/89 (4), and in particular Article 6 (3) thereof, Having regard to Commission Regulation (EEC) No 3155/85 of 11 November 1985 providing for the advance fixing of monetary compensatory amounts (s), as last amended by Regulation (EEC) No 3247/89 (*), and in particular Articles 6 (2) and 7 (4) thereof, HAS ADOPTED THIS REGULATION: Whereas the monetary compensatory amounts introduced by Regulation (EEC) No 1677/85 were fixed by Commission Regulation (EEC) No 1641 /91 (7), as amended by Regulation (EEC) No 1700/91 (*); Article 1 1 . Regulation (EEC) No 1641 /91 is hereby amended as follows : ( 1 ) The column headed 'Spain' in Parts 1 , 3, 5, 7 and 8 of Annex I is replaced by that given in Annex I hereto. ') OJ No L 164, 24. 6. 1985 , p. 6. J) OJ No L 201 , 31 . 7 . 1990, p. 9. J) OJ No L 310, 21 . 11 . 1985, p.' 4 . 4) OJ No L 358, 8 . 12 . 1989, p. 28 . s) OJ No L 310, 21 . 11 . 1985, p. 22 . ') OJ No L 314, 28 . 10. 1989, p. 51 . ') OJ No L 153, 17 . 6. 1991 , p. 1 . ') OJ No L 159, 24 . 6 . 1991 , p. 1 . (') OJ No L 164, 24. 6 . 1985, p . 11 . O OJ No L 159, 24. 6 . 1991 , p . 53 . No L 172/2 Official Journal of the European Communities 1 . 7 . 91 (2) The column headed 'United Kingdom' in Parts 1 , 5 , 7 and 8 of Annex I is replaced by that given in Annex I hereto. (3) The column headed 'Greece' in Parts 1 , 2 , 4 , 5 , 6, 7 , 8 and 10 in Annex I is replaced by that given in Annex I hereto. (4) Annex II is replaced by Annex II hereto . (5) Annex III B is replaced by Annex III B hereto. 2 . The coefficients used pursuant to Article 7 of Regulation (EEC) No 3155/ 85 to adjust the monetary compensatory amounts fixed in advance in the cereals sector are hereby fixed as set out in Annex IV to this Regulation which is added as Annex IV to Regulation (EEC) No 1641 /91 . Article 2 This Regulation shall enter into force on 1 July 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1991 . For the Commission Ray MAC SHARRY Member ofthe Commission 1 . 7 . 91 Official Journal of the European Communities No L 172/3 ANNEX I PART 1 SECTOR CEREALS Monetary compensatory amounts I li\ Positive I Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 0709 90 60 0712 90 19 1001 10 10 1001 10 90 1001 90 91 1001 90 99 1002 00 00 1003 00 10 1003 00 90 1004 00 10 1004 00 90 1005 10 90 1005 90 00 1007 00 90 1008 20 00 1101 00 00 1102 10 00 1102 20 10 1102 20 90 1102 90 10 1102 90 30 1102 90 90 1103 11 10 1103 11 90 1103 12 00 1103 13 11 1103 13 19 1103 13 90 1103 19 10 1103 19 30 1103 19 90 1103 21 00 1103 29 10 1103 29 20 1103 29 30 11-1 11-1 11-2 11-1 11-1 7285 7286 7287 7285 7286 550,43 550,43 706,94 706,94 550,43 550,43 522,93 522,93 522,93 502,01 502,01 550,43 550.43 522,93 522,93 667,33 628,83 770,61 247,69 533,39 512,05 533,39 533,39 891,68 720,72 702,82 798,13 798,13 561.44 533,39 732,10 533,39 533,39 561,44 533,39 533,39 512,05   1000 kg   No L 172/4 Official Journal of the European Communities I. 7 . 91 CN code Table Notes Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl Additional code  1 000 kg  1103 29 40 1103 29 90 1104 11 10 1104 11 90 1104 12 10 1104 12 90 1104 19 10 1104 19 30 1104 19 50 1104 19 99 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 22 10 1104 22 30 1104 22 50 1104 22 90 1104 23 10 1104 23 30 1104 23 90 1104 29 11 1104 29 15 1104 29 19 1104 29 31 1104 29 35 1104 29 39 1104 29 91 1104 29 95 1104 29 99 1104 30 10 1104 30 90 1107 10 11 1107 10 19 1107 10 91 1107 10 99 1107 20 00 1108 11 00 561,44 533,39 533,39 533,39 732,10 512,05 903,62 561,44 533,39 605,48 533,39 533,39 533,39 732,10 836,69 533,39 512,05 903,62 702,82 512,05 512,05 561,44 561,44 561,44 561,44 533,39 533,39 533,39 561,44 533,39 533,39 533,39 561,44 533,39 533,39 533,39 412,82 165,13 979,77 732,08 930,82 695,50 810,54 930,23 930,23 11-1 11-1 11-1 11-1 11-6 11-6 11-3 11-3 11-3 11-3 11-1 11-1 11-4 11-4 7285 7286 7285 7286 7158 7159 7290 7291 7290 7291 7285 7286 7294 7295 n Official Journal of the European Communities No L 172/51 . 7 . 91 Positive Negative Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pu Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl CN code Table Additionalcode Note  1 000 kg  1108 12 00 1108 13 00 1108 14 00 1108 19 90 1109 00 00 1702 30 91 1702 30 99 1702 40 90 1702 90 50 1702 90 75 1702 90 79 2106 90 55 2302 10 10 2302 10 90 2302 20 10 2302 20 90 2302 30 10 2302 30 90 2302 40 10 2302 40 90 2303 10 11 2309 10 11 2309 10 13 11-4 11-4 11-5 11-5 11-4 11-4 11-4 11-4 17-9 17-9 23-1 23-1 23-2 23-2 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 23-8 7294 7295 7296 7297 7294 7295 7294 7295 7318 7318 7622 7623 7624 7625 7541 7542 7543 7544 7545 7546 7547 7548 7549 7550 7551 7552 7626 7627 7628 7629 7630 831,15 831,15 831,15 831,15 831,15 831,15 831,15 831,15 1 266,00 1 084,35 831,15 831,15 831,15 1 133,89 792,62 831,15 227,33 470,90 227,33 470,90 227,33 487,14 227,33 487,14 1 100,87 66,05 822,44 1 644,88 128,51 257,03 1 363,46 2 726,93 66,05 888,49 1 710,93 66,05 194,56 323,08 66,05 1 429,51 O C) C) o o o o o o o o o o o o o o o o o o No L 172/6 Official Journal of the European Communities 1 . 7 . 91 Negative CN code Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandUnited Kingdom £ Bfrs/Lfrs Dkr Lt FF Dr £ Ir  1 000 kg  2309 10 13 2309 10 31 2309 10 33 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pea Portugal Esc 23-8 7631 o 2 792,98 23-3 7624 Il  23-3 7691 Il\ 209,16 23-9 7541 o  23-9 7542 o 822,44 23-9 7543 0 1 644,88 23-9 7544 o  23-9 7545 0 128,51 23-9 7546 (2) 257,03 23-9 7547 o  23-9 7548 o 1 1 363,46 23-9 7549 o 2 726,93 23-9 7645 0 209,16 23-9 7646 0 1 031,60 23-9 7647 0 I 1 854,04 23-9 7648 0 209,16 23-9 7649 0 337,67 23-9 7650 0 466,19 23-9 7651 0 I. 209,16 23-9 7652 0 I 1 572,62 23-9 7653 0 2 936,09 23-4 7624 \ I  23-4 7692 \ 412,82 23-10 7541 0  23-10 7542 0 822,44 23-10 7543 0 I 1 644,88 23-10 7544 0  23-10 7545 0 128,51 23-10 7546 0 257,03 23-10 7547 0  23-10 7548 0 1 363,46 23-10 7549 0 ' 2 726,93 23-10 7654 0 l 412,82 23-10 7655 0 \ 1 235,26 23-10 7656 0 2 057,70 23-10 7657 0 412,82 23-10 7658 0 541,33 23-10 7659 0 669,85 23-10 7660 0 412,82 23-10 7661 0 1 776,28 23-10 7662 0 3 139,75 23-5 7624 l  23-5 7693 I 66,05 23-11 7541 0  23-11 7542 0 822,44 2309 10 51 2309 10 53 2309 90 31 2309 90 33 1 . 7 . 91 Official Journal of the European Communities No L 172/7 Negative Ireland CN code United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece ' Bfrs/Lfrs Dkr Lit FF Dr £ Irl ! 000 kg - 2309 90 33 2309 90 41 2309 90 43 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-11 7543 O 1 644,88 23-11 7544 0  23-11 7545 o 128,51 23-11 7546 o 257,03 23-11 7547 0  23-11 7548 o 1 363,46 23-11 7549 o 2 726,93 23-11 7663 0 66,05 23-11 7664 o 888,49 23-11 7665 o 1 710,93 23-11 7666 0 66,05 23-11 7667 C) 194,56 23-11 7668 o 323,08 23-1*1 7669 (2) 66,05 23-11 7670 (') 1 429,51 23-11 7671 C) 2 792,98 23-6 7624 I  23-6 7694 I 209,16 23-12 7541 (')  23-12 7542 o 822,44 23-12 7543 (') 1 644,88 23-12 7544 o  23-12 7545 (2) 128,51 23-12 7546 o , 257,03 23-12 7547 O  23-12 7548 o 1 363,46 23-12 7549 o 2 726,93 23-12 7672 0 209,16 23-12 7673 o 1 031,60 23-12 7674 (') 1 854,04 23-12 7675 o I 209,16 23-12 7676 o \ 337,67 23-12 7677 o 466,19 23-12 7678 -o 209,16 23-12 7679 o 1 572,62 23-12 7680 o 2 936,09 23-7 7624 Ill  23-7 7695 Il\ 412,82 23-13 7541 (J)  23-13 7542 C) 822,44 23-13 7543 (J) I 1 644,88 23-13 7544 o \  23-13 7545 o 128,51 23-13 7546 (l) 257,03 23-13 7547 (J) l  2309 90 51 2309 90 53 No L 172/8 Official Journal of the European Communities 1 . 7 . 91 I Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FE Dr £ Irl 2309 90 53 23-13 7548 o I 1 363,46  1 000 kg  I I 23-13 7549 (2) \ 2 726,93   23-13 7681 o 412,82  \  23-13 7682 o 1 235,26  \ \  I 23-13 7683 (2) 2 057,70  \ \  23-13 7684 (2) s 412,82  \  23-13 7685 o 541,33    23-13 7686 o 669,85  \  23-13 7687 o 412,82  \  \ 23-13 7688 (2) \ 1 776,28  \  23-13 7689 (2) \ I 3 139,75  I J   (') When completing the customs formalities, the applicant must state in the declaration provided for this purpose the content by weight of starch, expressed as dry matter, per 1 000 kg of the product. (2) When completing customs formalities, the party concerned shall state in the declaration provided for this purpose, in particular, the actual content by weight per tonne of finished product of :  milk powder or granules (other than whey), ,  whey powder or granules,  added casein and/or caseinate. 1 . 7 . 91 Official Journal of the European Communities No L 172/9 PART 2 SECTOR PIGMEAT Monetary compensatory amounts \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland l DM Fl Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl \ \ \ \  100 kg  0103 91 10 \ I I  0103 92 11 \ i I  0103 92 19 \ \ I I  0203 11 10 \ \ I  0203 12 11 \ \  0203 12 19 \ \ I .  0203 19 11 I I I  0203 19 13 l I I  0203 19 15 I I  0203 19 55 02-3 02-3 7039 7054   0203 19 59 l I  0203 21 10 \ \ I I  0203 22 11 \ I -l 0203 22 19 \ \  0203 29 11 I \ I  0203 29 13 I  0203 29 15 l l l  0203 29 55 02-3 02-3 7039 7054 0203 29 59 l II\  0209 00 11 \ I I I  0209 00 19 \ \ \ I  0209 00 30 Il\  0210 11 11 \ l I  0210 11 19 Il\  0210 11 31 ||  0210 11 39 l \  0210 12 11 Il  0210 12 19 II II\  0210 19 10 Il II  0210 19 20 Il II\  0210 19 30 II I  0210 19 40 IlIIl  0210 19 51 02-3 02-3 7039 7054 \  0210 19 59 II l  0210 19 60 \\III  0210 19 70 Il||IlI  No L 172/ 10 Official Journal of the European Communities 1 . 7 . 91 Positive Negative Ireland CN code Table Additionalcode Notes Germany Spain PortugalNether ­ lands Fl United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece &gt; Bfrs/Lfrs Dkr Lit FF DrDM Pta Esc £ Irl 100 kg ­ 0210 19 81 02-3 02-3 7039 7054 O OO OO OO OO 0210 19 89 1601 00 10 1601 00 91 1601 00 99 1602 10 00 1602 20 90 1602 41 10 16-1 16-1 16-1 16-1 7319 7322 7319 7322 1602 42 10 1602 49 11 1602 49 13 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-3 16-1 16-1 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7327 7328 7329 7319 7322 1602 49 15 1602 49 19 1602 49 30 1602 49 50 1602 90 10 1602 90 51 1902 20 30 O If composite food preparations (including prepared dishes) containing sausages are classified within CN code 1601 because of their composition, the monetary compensatory amount is applied only on the net weight of the sausages, the meat and the offal, including fats of any kind or origin , which make part of these preparations. O The monetary compensatory amounts applicable to sausages in containers which also contain preservative liquid are based on the net weight, i.e. after the deduction of the weight of the liquid . Official Journal of the European Communities No L 172/ 111 . 7 . 91 PART 3 SECTOR BEEF AND VEAL Monetary compensatory amounts Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 ¢ Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 0102 90 10 0102 90 31 0102 90 33 0102 90 35 0102 90 37 0201 10 10 0201 10 90 0201 20 21 0201 20 29 0201 20 31 0201 20 39 0201 20 51 0201 20 59 0201 20 90 0201 30 00 0202 10 00 0202 20 10 0202 20 30 0202 20 50 0202 20 90 0202 30 10 0202 30 50 0202 30 90 0206 10 95 0206 29 91 0210 20 10 0210 20 90 0210 90 41 0210 90 90 1602 50 10 1602 90 61 02-1 02-1 02-1 02-1 02-1 02-1 02-2 02-2 16-4 16-4 16-4 16-4 7014 7018 7019 7014 7018 7019 7034 7038 7330 7331 7332 7332 o o o e&gt; o o o o o oo o  100 kg live weight  601,04 601,04 601,04 601,04 601,04  100 kg net weight  1 141,98 1 141,98 1 141,98 1 141,98 913,58 913,58 1 370,37 1 370,37 913,58 1 562,71 1 015,76 1 015,76 162,52 162,52 812,61 253,94 253,94 1 269,70 812,61 1 269,70 1 269,70 253,94 1 269,70 1 562,71 1 269,70 913,58 1 304,26 1 304,26 1 304,26 1 304,26 781,35 522,90 522,90 No L 172/ 12 Official Journal of the European Communities 1 . 7 . 91 (') The compensatory amount shall not be applied on animals imported within an annual tariff quota to be granted by the competent authorities of the European Communities : (a) for heifers and cows, other than those intended for slaughter, of the grey, brown, and mottled yellow Simmental and Pinzgau breeds ; (b) for bulls , heifers and cows, other than those intended for slaughter, of the mottled Simmental breed, the Schwyz breed and the Friburg breed. (2) The compensatory amount shall not be applied :  in respect of quantities coming within an annual tariff quota of 50 000 tonnes, expressed in boned meat, to be granted by the competent authorities of tne European Communities for frozen beef and veal,  in respect of auantities coming within an annual tariff quota of 2 250 tonnes, expressed in boned meat, to be granted by the competent authorities of the European Communities for frozen buffalo meat. (J) Entry under this CN code is subject to the production of a certificate issued on conditions laid down by the competent authorities of the European Communities . Official Journal of the European Communities No L 172/ 131 . 7 . 91 PART 4 SECTOR EGGS AND POULTRYMEAT Monetary compensatory amounts Positive Negative Germany Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands Spain Fl Pta United Kingdom £ Bfrs/Lfrs Dkr Lt FF Dr £ InDM Esc  100 pieces   100 kg  0105 11 00 0105 19 10 0105 19 90 0105 91 00 0105 99 10 0105 99 20 0105 99 30 0105 99 50 0207 10 11 0207 10 15 0207 10 19 0207 10 31 0207 10 39 0207 10 51 0207 10 55 0207 10 59 0207 10 71 0207 10 79 0207 10 90 0207 21 10 0207 21 90 0207 22 10 0207 22 90 0207 23 1 1 0207 23 19 0207 23 51 0207 23 59 0207 23 90 0207 39 11 0207 39 13 0207 39 15 0207 39 17 0207 39 21 0207 39 23 0207 39 25 0207 39 27 0207 39 31 0207 39 33 No L 172/ 14 Official Journal of the European Communities 1 . 7 . 91 Positive Negative CN code Table Additionalcode - Notes Germany DM ' Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 0207 39 35 0207 39 37 0207 39 41 0207 39 43 0207 39 45 0207 39 47 0207 39 51 0207 39 53 0207 39 55 0207 39 57 0207 39 61 0207 39 63 0207 39 65 0207 39 67 0207 39 71 0207 39 73 0207 39 75 0207 39 77 0207 39 81 0207 39 83 0207 39 85 0207 41 10 0207 41 11 0207 41 21 ' 0207 41 31 0207 41 41 0207 41 51 0207 41 71 0207 41 90 0207 42 10 0207 42 1 1 0207 42 21 0207 42 31 0207 42 41 0207 42 51 0207 42 59 0207 42 71 0207 42 90 0207 43 1 1 0207 43 15 0207 43 21 0207 43 23 0207 43 25 0207 43 31 0207 43 41  100 kg  ' 1 . 7 . 91 Official Journal of the European Communities No L 172/ 15 Positive Negative Germany Portugal Ireland CN code Table Additionalcode Notes Nether ­ lands Spain F1 Pta United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Esc £ Irl  100 kg   100 pieces  100 kg  0207 43 51 0207 43 53 0207 43 61 0207 43 63 0207 43 71 0207 43 81 0207 43 90 0209 00 90 0407 00 11 0407 00 19 0407 00 30 0408 11 10 0408 19 11 0408 19 19 0408 91 10 0408 99 10 1602 31 11 1602 31 19 1602 39 11 1602 39 19 3502 10 91 3502 10 99 3502 90 51 3502 90 59 16-2 16-2 16-2 16-2 16-2 16-2 7323 7324 7323 7324 7323 7324 No L 172/ 16 Official Journal of the European Communities 1 . 7 . 91 PART 5 SECTOR MILK AND MILK PRODUCTS Monetary compensatory amounts Negative Portugal IrelandUnited Kingdom £ Belgium/ Luxem ­ bourg Denmark ¢ Italy France Greece Bfrs/Lfrs Dkr Lit FF DrEsc £ Irl 100 kg a + e a + e d + f d + f a+c d + f d + f a + c a+c a + c a + c a + c a+c+f a + c a + c a+c a + c a + c+f CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta 0401 04-1 7058 a+ e 0402 10 11 Il 801,30 0402 10 19 04-3 7059 li  04-3 7074 424,69 04-3 7079 Il\ 801,30 04-3 7222  0402 10 91 04-4 7089 II d+ f 0402 10 99 04-4 7089 II d+f 0402 21 11 04-2 7744 a + c 0402 21 17 04-6 7098  04-6 7099 424,69 04-6 7114 II a+ c 04-6 7224  0402 21 19 04-2 7744 II a+ c 0402 21 91 04-2 7744 II a+ c 0402 21 99 04-2 7744 \ a+c 0402 29 04-2 7744 I a+c+f 0402 91 04-2 7744 I a+c 0402 99 04-2 7744 l a+c+f 0403 10 02 04-2 7744 I a+c 0403 10 04 04-2 7744 l a+c 0403 10 06 04-2 7744 I a + c 0403 10 12 04-2 7744 I a+c+f 0403 10 14 04-2 7744 \ a+c+f 0403 10 16 04-2 7744 I a+c+f 0403 10 22 04-2 7744 I a + c 0403 10 24 04-2 7744 \ a+c 0403 10 26 04-2 7744 \ a + c 0403 10 32 04-2 7744 I a + c + f 0403 10 34 04-2 7744 \ a+c+f 0403 10 36 04-2 7744 I a+c+f 0403 90 1 1 04-5 7093 I  04-5 7094 I 424,69 04-5 7097 I 801,30 l 04-5 7223 I  0403 90 13 04-6 7098 l  04-6 7099 I 424,69 1 04-6 7114 a + c 04-6 7224  a+c a+c+f a+c a + c a+c a+c+f a+c+f a+c+f a+c a + c a + c a+c+f a+c+f a+c+f a + c a+c+f a + c a + c a+c a + c+f a+c+f a + c+ f a+c a + c a + c a + c+ f a + c+f a+c+f a + c a + c 1 . 7 . VI Official Journal of the European Communities No L 172/ 17 Positive Negative Germany Spain Portugal Ireland CN code Table Additionalcode Notes Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Pta Esc £ Irl  100 kg ¢ a + c d + f a + c+f a + c+f a+ c a+ c a + c a + c+f a + c+ f a + c+f a+c a + c a+c a+c a + c a+c a + c+f a+c+f a + c+ f a + c + f a+c+f a+c+f a+c d + f a + c+f a + c+f a+c a + c a+ c a + c+f a + c+f a + c + f a + c a+c a+c a+c a + c a+c a + c + f a + c+ f a + c+ f a + c + f a+c+f a + c+f a+c d+f a+ c+ f a+c+f a + c a+c a + c a+c+f a+c+f a + c+f a+c a+c a+c a+c a + c a + c a + c+ f a + c + f a + c+ f a+ c+ f a + c+ f a + c+f 501,72 514,26 0403 90 19 0403 90 31 0403 90 33 0403 90 39 0403 90 51 0403 90 53 0403 90 59 0403 90 61 0403 90 63 0403 90 69 0404 90 11 0404 90 13 0404 90 19 0404 90 31 0404 90 33 0404 90 39 ' 0404 90 51 0404 90 53 0404 90 59 0404 90 91 0404 90 93 0404 90 99 0405 ¦ 0406 10 10 04-2 04-4 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-2 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-7 04-8 04-8 7744 7089 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7744 7118 7119 7134 7138 7139 7154 7174 7178 7179 7189 7193 7194 7197 7198 7199 7214 7218 7219 7225 7280 7281 7226 7227 539.05 552,53 616.06 631,46 1 166,79 1 195,96 b x coef b x coef b X coef b x coef b x coef b x coef b b x coef b x coef b x coef b x coef b b x coef b b x coef 1 021,58 No L 172/ 18 Official Journal of the European Communities 1 . 7 . 91 Negative IrelandUnited Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 0406 10 10 04-8 7228 I 1 098,59 \ 04-8 7229 Il 702,33 04-8 7230 862,47 04-8 7231 Il 319,24 04-8 7232 Il 439,41 0406 10 90 04-8 7226 Il  04-8 7228 Il\ 1 098,59 04-8 7230 862,47 04-8 7232 439,41 0406 20 10 IlII \  0406 20 90 04-9 7233 IlI 1 098,59 04-9 7234 1 504,41 0406 30 10 04-10 7235 Il  04-10 7236 Il 394,07 I 04-10 7237 \ 576,62 04-10 7238 II 837,13 04-10 7239 II 992,75 0406 30 31 04-10 7235  04-10 7236 \ 394,07 04-10 7237 576,62 04-10 7238 II 837,13 0406 30 39 04-10 7235  04-10 7238 837,13 04-10 7239 992,75 0406 30 90 I IIII 992,75 0406 40 00 04-11 7240 IIl  04-11 7241 l 1 031,38 0406 90 1 1 04-12 7242 I 862,47 04-12 7243 I '  04-12 7244 \ 1 021,58 l 04-12 7245 I 1 098,59 l 04-12 7246 702,33 04-12 7247 862,47 0406 90 13 04-13 7248 II  04-13 7250 1 284,14 0406 90 15 04-13 7248 II  04-13 7250 1 284,14 0406 90 17 04-13 7248 II  04-13 7249 l 862,47 l 04-13 7250 I 1 284,14 0406 90 19 \ I I  0406 90 21 04-14 7251 I  04-14 7252 l 1 169,84 0406 90 23 04-15 7254 I  04-15 7255 \ 1 021,58 [. 7 . 9 ! Official Journal of the European Communities No L 172/ 19 Positive \ Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 0406 90 23 0406 90 25 0406 90 27 0406 90 29 0406 90 31 0406 90 33 0406 90 35 0406 90 37 0406 90 39 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-15 04-15 04-15 04-15 7256 7257 7258 7254 7255 7256 7257 7258 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7253 7254 7255 7256 7257 7258 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7254 7255 7256 7257 1 098,59 702,33 862,47 1 021,58 1 098,59 702,33 862,47 1 021,58 1 098,59 702,33 862,47 1 021,58 1 098,59 702,33 862,47 1 021,58 1 098,59 702,33 862,47 1 021,58 1 098,59 702,33 862,47 1 021,58 1 098,59 702,33 862,47 1 021,58 1 098,59 702,33 862,47 1 021,58 1 098,59 702,33   10C kg ~  No L 172/20 Official Journal of the European Communities 1 . 7 . 91 l Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France ¢ FF Greece Dr Ireland £ Irl 0406 90 39 0406 90 50 0406 90 61 0406 90 63 0406 90 69 0406 90 71 0406 90 73 0406 90 75 0406 90 77 0406 90 79 0406 90 81 0406 90 83 0406 90 85 04-15 04-15 04-15 04-15 04-15 04-15 04-15 04-8 04-8 04-8 04-8 04-8 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 04-16 7258 7253 7254 7255 7256 7257 7258 7226 7227 7228 7229 7230 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 7279 7259 7274 7277 7278 862,47 1 021,58 1 098,59 702,33 862,47 1 504,41 1 021,58 1 098,59 702,33 862,47 1 021,58 1 098,59 702,33 862,47 1 021,58 1 098,59 702,33 862,47 1 021,58 1 098,59 702,33 862,47 1 021,58 1 098,59 702,33 862,47 1 021,58 1 098,59 702,33 862,47 1 021,58 1 098,59 702,33   100 kg   1 . 7 . 91 Official Journal of the European Communities No L 172/21 Negative IrelandUnited Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr lit FF Dr £ Ir  100 kg - CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 0406 90 85 04-16 7279 \ I 862,47 0406 90 89 04-15 7253 IIIl  04-15 7254 Il  04-15 7255 IlIl1 021,58 04-15 7256 Il 1 098,59 04-15 7257 Il 702,33 04-15 7258 IlIl 862,47 0406 90 91 04-8 7226 Il  04-8 7231 Il 319,24 04-8 7232 439,41 0406 90 93 04-8 7226 Il  04-8 7231 IlIl 319,24 04-8 7232 Il 439,41 0406 90 97 04-8 7226 Il  04-8 7228 IlIl1 098,59 04-8 7230 IlIl 862,47 04-8 7232 Il 439,41 0406 90 99 04-8 7226 IlIl  04-8 7228 Il 1 098,59 04-8 7230 Il 862,47 04-8 7232 IlIl 439,41 2309 10 15 23-14 7553 IlIl 82,24 23-14 7554 IlIl 164,49 \ 23-14 7555 IlIl 246,73 23-14 7556 IlIl 308,42 23-14 7557 IlIl 345,42 23-14 7558 Il 370,10 23-14 7559 IlIl 12,85 23-14 7569 Il 25,70 23-14 7573 38,55 23-14 7574 \ 48,19 23-14 7577 Il 53,98 23-14 7578 IlIl 57,83 23-14 7579 136,35 23-14 7580 Il 272,69 23-14 7581 IlIl 409,04 23-14 7582 511,30 23-14 7583 IlIl 572,66 23-14 7584 IlIl 613,56 23-14 7885 IIIl  2309 10 19 23-14 7553 IlIl 82,24 23-14 7554 Il 164,49 23-14 7555 IlIl 246,73 23-14 7556 Il 308,42 23-14 7557 II 345,42 No L 172/22 Official Journal of the European Communities 1 . 7 . 91 Negative Denmark Italy France Greece Ire and CN code Belgium/ Luxem ­ bourg United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2309 10 19 2309 10 39 - Positive Table Additionalcode Notes Germany Nether ­ lands Spain Portugal \ DM F1 Pta Esc 23-14 7558 \ 370,10 23-14 7559 I 12,85 23-14 7569 25,70 23-14 7573 38,55 23-14 7574 48,19 23-14 7577 II 53,98 23-14 7578 57,83 23-14 7579 136,35 23-14 7580 272,69 23-14 7581 409,04 23-14 7582 l 511,30 23-14 7583 572,66 23-14 7584 l 613,56 23-14 7885  23-14 7553 82,24 23-14 7554 164,49 23-14 7555 \ 246,73 23-14 7556 308,42 23-14 7557 345,42 23-14 7558 370,10 23-14 7559 II 12,85 23-14 7569 25,70 23-14 7573 I 38,55 23-14 7574 II 48,19 23-14 7577 l 53,98 23-14 7578 57,83 23-14 7579 II 136,35 23-14 7580 272,69 23-14 7581 409,04 23-14 7582 II 511,30 23-14 7583 572,66 23-14 7584 Ill 613,56 23-14 7885  23-14 7553 82,24 23-14 7554 164,49 23-14 7555 || 246,73 23-14 7556 IlI 308,42 23-14 7557 Il\ 345,42 23-14 7558 IlI 370,10 23-14 7559 Il 12,85 23-14 7569 Il 25,70 23-14 7573 Il 38,55 23-14 7574 Il 48,19 23-14 7577 Il 53,98 23-14 7578 Il 57,83 2309 10 59 1.7.91 Official Journal of the European Communities No L 172/23 Negative CN code Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandUnited Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Ir  100 kg - 2309 10 59 2309 10 70 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-14 7579 \ 136,35 23-14 7580 \ I 272,69 23-14 7581 \ 409,04 23-14 7582 511,30 23-14 7583 \ 572,66 23-14 7584 II 613,56 23-14 7885  23-14 7553 82,24 23-14 7554 164,49 23-14 7555 Il 246,73 23-14 7556 Il 308,42 23-14 7557 Il 345,42 23-14 7558 II 370,10 23-14 7559 12,85 23-14 7569 25,70 23-14 7573 IlI 38,55 23-14 7574 Il\ 48,19 23-14 7577 Il 53,98 23-14 7578 II 57,83 23-14 7579 136,35 23-14 7580 Il 272,69 23-14 7581 Il 409,04 23-14 7582 Il 511,30 23-14 7583 Il 572,66 23-14 7584 613,56 23-14 7885  23-14 7553 II 82,24 23-14 7554 II 164,49 23-14 7555 246,73 23-14 7556 Il 308,42 23-14 7557 II 345,42 23-14 7558 370,10 23-14 7559 I 12,85 23-14 7569 Il 25,70 23-14 7573 38,55 23-14 7574 Il 48,19 23-14 7577 Ill 53,98 23-14 7578 Il 57,83 23-14 7579 Il 136,35 23-14 7580 272,69 23-14 7581 Il 409,04 23-14 7582 Il 511,30 23-14 7583 Il 572,66 23-14 7584 Il 613,56 23-14 7885 ||  2309 90 35 No L 172/24 Official Journal of the European Communities 1 . 7 . 91 Negative Denmark Italy France Greece Ireland CN code Belgium/ Luxem ­ bourg United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ In  100 kg  2309 90 39 Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 23-14 7553 \ 82,24 23-14 7554 I 164,49 23-14 7555 \ 246,73 23-14 7556 I 308,42 23-14 7557 345,42 23-14 7558 l 370,10 23-14 7559 \ 12,85 23-14 7569 25,70 23-14 7573 I 38,55 23-14 7574 I 48,19 23-14 7577 II 53,98 23-14 7578 II 57,83 23-14 7579 136,35 23-14 7580 272,69 23-14 7581 409,04 23-14 7582 Il 511,30 23-14 7583 I 572,66 23-14 7584 613,56 23-14 7885 l  23-14 7553 \ 82,24 23-14 7554 164,49 23-14 7555 li 246,73 23-14 7556 308,42 23-14 7557 345,42 23-14 7558 370,10 23-14 7559 Il 12,85 23-14 7569 II 25,70 23-14 7573 II 38,55 23-14 7574 48,19 23-14 7577 \ 53,98 23-14 7578 Il 57,83 23-14 7579 Ill 136,35 23-14 7580 li 272,69 23-14 7581 II 409,04 23-14 7582 Il 511,30 23-14 7583 572,66 23-14 7584 Il 613,56 23-14 7885  23-14 7553 Il 82,24 23-14 7554 Il 164,49 23-14 7555 246,73 23-14 7556 \\ 308,42 23-14 7557 I 345,42 23-14 7558 370,10 23-14 7559 II 12,85 2309 90 49 2309 90 59 No L 172/251 . 7 . 91 Official Journal of the European Communities Positive Negative Germany Portugal Denmark Italy France Greece Ireland CN code Notes Belgium/ Luxem ­ bourg Nether ­ lands Spain F1 Pta United Kingdom £DM Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  2309 90 59 2309 90 70 Table Additionalcode 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 23-14 7583 23-14 7584 23-14 7885 23-14 7553 23-14 7554 23-14 7555 23-14 7556 23-14 7557 23-14 7558 23-14 7559 23-14 7569 23-14 7573 23-14 7574 23-14 7577 23-14 7578 23-14 7579 23-14 7580 23-14 7581 23-14 7582 ' 23-14 7583 23-14 7584 23-14 7885 25,70 38,55 48,19 53,98 57,83 136,35 272,69 409,04 511,30 572,66 613,56 82,24 164,49 246,73 308,42 345,42 370,10 12,85 25,70 38,55 48,19 53,98 57,83 136,35 272,69 409,04 511,30 572,66 613,56 ¢ % milk fat/ 100 kg product  a b 13,060 14,282  °/o non-fatty lactic dry matter excluding added whey and/or lactose and/or casein and/or caseinates/ 100 kg product - C 7,023     °/o lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product - d 8,013   No L 172/26 Official Journal of the European Communities 1 . 7 . 91 Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland I \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  % non-fatty lactic matter excluding added whey and/or lactose and/or casein and/or caseinates/100 kg product  e 0,638    % sucrose/100 kg product  f 2,252 Annex For certain milk products, falling within CN codes 0401 , 0402 , 0403 and 0404 , the applicant, when completing customs formalities , shall state on the declaration provided for this purpose : the weight of fat, the weight of non-fatty lactic dry matter and the weight of added sucrose, contained in 100 kg of product, as well as whether or not whey and/or lactose and/or casein and/or caseinates nave been added, and where this is the case, the actual content by weight of these products and the lactose content of the addedwhey. 1 . 7 . 91 Official Journal of the European Communities No L 172/27 PART 6 SECTORWINE Monetary compensatory amounts CN code Table Additionalcode Notes Positive Negative Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl 2204 21 25 22-5 7431 o 914,1 22-5 7432 o I 914,1 22-5 7434 C) \ 39,4 22-5 7587 o 914,1 22-5 7588 o 39,4 2204 21 29 22-6 7438 /2\ \ 640,4 22-6 7439 o 640,4 22-6 7441 C) \ 39,4 I 22-6 7589 o \ 640,4 I 22-6 7590 (') I 39,4 2204 21 35 22-8 7449 o 914,1 I 22-8 7451 o ' 39,4 22-8 7591 o l 914,1 22-8 7592 0) ' 39,4 2204 21 39 22-9 7455 o 640,4 I 22-9 7457 C) 39,4 22-9 7593 o 640,4 22-9 7594 C) l 39,4 2204 29 10 22-3 7426 o I 39,4 2204 29 25 22-11 7478 o l 914,1 22-11 7479 O 914,1 l 22-11 7480 o \ 914,1 22-11 7481 o 914,1 l 22-11 7483 (') 39,4 l 22-11 7595 (2) 914,1 22-11 7596 o 39,4 2204 29 29 22-12 7487 o 640,4 22-12 7488 (2) I 640,4 22-12 7490 C) l 39,4 22-12 7597 (J) I 640,4 22-12 7598 C) I 39,4 2204 29 35 22-14 7498 (2) l 914,1 22-14 7499 o 914,1 22-14 7518 C) 39,4 22-14 7599 o 914,1 No L 172/28 Official Journal of the European Communities 1 . 7 . 91 \ Positive Negative CN code Table Additionalcode Notes Germany Nether ­ lands Spain Portugal United Kingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland \ DM F1 Pta Esc £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 2204 29 35 22-14 7614 l l 39,4 l 2204 29 39 22-15 22-15 22-15 22-15 7524 7526 7618 7619 n C) O C) 640,4 39,4 640,4 39,4 (') % vol/hl O hi No L 172/291 . 7 . 91 Official Journal of the European Communities PART 7 SECTOR SUGAR Monetary compensatory amounts I - Positive Negative CN code Table Additionalcode Notes Germany DM Nether ­ lands F1 Spain Pta Portugal Esc United Kingdom £ Belgium/ Luxem ­ bourg Bfrs/Lfrs Denmark Dkr Italy Lit France FF Greece Dr Ireland £ Irl  100 kg  1701 11 10 17-5 7334 (') 189,23   17-5 7335 189,23   1701 11 90 17-5 7334 (') 189,23   17-5 7335 189,23   1701 12 10 17-5 73?4 (l) 189,23   17-5 7335 189,23  '   1701 12 90 17-5 7334 (') 189,23   17-5 7335 189,23   1701 91 00 17-6 7337 (2) 225,21   1701 99 10 17-7 7340 225,21   1701 99 90 17-7 7340 225,21    100 kg of dry matter  1702 30 10 17-8 7341 195,98   1702 40 10 17-8 7341 195,98  -  1702 60 10 17-8 7341 195,98    °/o sucrose content and 100 kg net  1702 60 90 17-10 7345 (J) 2,252   17-10 7346 (3) 2*252   17-10 7347 (3) 2,252    100 kg of dry matter  1702 90 30 17-8 7341 195,98    % sucrose content and 100 kg net  1702 90 60 17-11 7349 (J) 2,252   17-11 7350 O 2,252   17-11 7351 (J) 2,252   1702 90 71 17-12 7353 (J) 2,252   1702 90 90 17-10 7345 (') ' 2,252   17-10 7346 (') 2,252   17-10 7347 (J) 2,252    100 kg of dry matter   2106 90 30 21-5 7419 195,98    °/o sucrose content and 100 kg net  2106 90 59 21-6 7423 (J) 2,252   21-6 7424 (J) 2,252   21-6 7425 C) 2,252   No L 172/30 Official Journal of the European Communities 1 . 7 . 91 (') Where the yield of the raw sugar differs from that of the standard quality defined by Regulation (EEC) No 431 /68 (OJ No L 89, 10 . 4 . 1968 , p. 3) the monetary compensatory amount shall be adjusted in accordance with the provisions of Article 2 of Regulation (EEC) No'837/68 (OJ No L 151 , 30 . 6 . 1968 , p. 42). (*) For flavoured or coloured sugar the monetary compensatory amount per 100 kg of the product in question shall be equal to the amount indicated multiplied by the sucrose content expressed as a percentage. (J) The sucrose content, including other sugars expressed as sucrose, shall be determined in accordance with Article 7 (2) of Regulation (EEC) No 837/68 in the case of imports and in accordance with Article 13 of Regulation (EEC) No 394/70 (OJ No L 50, 4 . 3 . 1970 , p. 1 ) in the case of exports . No L 172/311 . 7 . 91 Official Journal of the European Communities PART 8 PRODUCTS TO WHICH REGULATION (EEC) No 3033/80 RELATES Monetary compensatory amounts Negative Portugal Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg United Kingdom £Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta 0403 10 51 I 721,17 0403 10 53 I 1 II\ 773,34 0403 10 59 ' \ IIIl1 034,82 0403 10 91 I \ II\  0403 10 93 \ Il  0403 10 99 IIII Il  0403 90 71 \ l \ 721,17 0403 90 73 \ Il 773,34 0403 90 79 II|| Il1 034,82 0403 90 91 \ IIIl  0403 90 93 II Il  0403 90 99 II||\ Il  1517 10 10 \ Il  1517 90 10 \ \ \ \  1704 10 11 || IIIl  1704 10 19 \  1704 10 91 l II\  1704 10 99 I Il  1704 90 51 17-1 » 1704 90 55 17-4 * 1704 90 61 17-4 ll' 1704 90 65 17-4 * Il 1704 90 71 17-4 * Il 1704 90 75 17-1 * II 1704 90 81 17-2 * Il l 17-2 7632 Il  1704 90 99 17-3 * 17-3 7632 IIIl  1806 20 10 18-1 * Il 1806 20 30 18-1 * Il 1806 20 50 18-1 * II 1806 20 70 18-1 » liIl 1806 20 80 18-2 * Il 1806 20 95 18-2 * 1806 31 00 18-1 * li 1806 32 10 18-4 * Il 1806 32 90 18-5 » Il 18-5 7832 \\  1806 90 11 18-4 * II Official Journal of the European Communities 1 . 7. 91No L 172/32 Positive Negative Notes Germany Spain Portugal CN code Table Additionalcode Nether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Bfrs/Lfrs Dkr Lit FF Dr £ IrlDM Pta Esc  100 kg  1806 90 19 1806 90 31 1806 90 39 1806 90 50 1806 90 60 1806 90 70 1806 90 90 1901 10 00 1901 90 90 1902 11 10 1902 11 90 1902 19 11 1902 19 19 1902 19 90 1902 40 10 1903 00 00 1905 30 11 1905 30 19 1905 30 30 1905 30 51 1905 30 59 1905 30 91 1905 30 99 1905 40 00 1905 90 40 1905 90 45 1905 90 55 1905 90 60 1905 90 90 2101 10 99 2101 20 90 2105 00 10 2105 00 91 2105 00 99 2106 10 90 2106 90 99 18-1 18-1 18-3 18-3 18-3 18-4 18-4 18-2 19-4 19-2 19-1 19-1 19-1 19-1 19-1 19-1 19-1 19-3 19-3 19-3 19-1 19-1 19-1 19-1 19-1 21-2 21-2 21-3 21-3 21-4 21-4 21-2 21-1 21-1 21-1 21-1 21-1 * * * * 7632 * * # * * * * * * * * * 7633 7634 * * * * * * » 6585 7585 6586 7586 * » 7001 7002 7003 7004 1 . 7 . 91 Official Journal of the European Communities No L 172/33 Positive Negative Ireland CN code Table Additionalcode Notes Germany Spain PortugalNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Pta Esc £ Irl  100 kg - 2106 90 99 21-1 21-1 21-1 21-1 7635 7636 7637 7642 2905 44 11 2905 44 19 2905 44 91 2905 44 99 3505 10 10 3505 10 90 3823 60 11 3823 60 19 3823 60 91 3823 60 99 7001 7002 7003 7004 7005 7006 7007 7008 7009 7010 7011 7012 7013 7015 7016 7017 7020 7021 7022 7023 7024 7025 7026 7027 7028 7029 7030 7031 7032 7033 7035 No L 172/34 Official Journal of the European Communities 1 . 7 . 91 Negative Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 7036 \  ' 7037 II   Il 7040   Il 7041   II 7042 II   II 7043 Ill   7044 \ 491,39  II 7045  . _ Il 7046 II   II 7047 l   Il 7048 456,44  II 7049 Il 513,19  7050 Il   II 7051 Il   II 7052 II   II 7053 Il 481,20  II 7055 Il   ' Il 7056   7057 467,42  II 7060 540,88  II 7061 Il 589,53  II 7062 Il 632,09  II 7063 Il 672,63  II 7064 Il 729,38  II 7065 562,68 _ II 7066 Il 611,33  II 7067 Il 653,89 __ II 7068 Il 694,43  II 7069 Il 751,18  II 7070 Il 587,44  II 7071 Il 636,09  7072 II 678,65  Il 7073 719,19  II 7075 l 614,20 _ II 7076 l 662,85  Il 7077 IlI 705,41  \\ 7080 Il 1 052,91  Il 7081 Il 1 101,56  II 7082 1 144,12  II 7083 II\ 1 184,66  II 7084 II 1 241,41 7085 II\ 1 074,71 _ II 7086 Il 1 123,36  II 7087 II\ 1 165,92  7088 1 206,46 1 . 7 . 91 Official Journal of the European Communities No L 172/35 Positive Negative CN code Table Additionalcode Notes Germany Spam Portugal IrelandNether ­ lands F1 United Kingdom £ Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Pta Esc £ In  100 kg ­ 1 099,47 1 148,12 1 190,68 1 126,23 1 174,88 7090 7091 7092 7095 7096 7100 7101 7102 7103 7104 7105 7106 7107 7108 7109 7110 7111 7112 7113 7115 7116 7117 7120 7121 7122 7123 7124 7125 7126 7127 7128 7129 7130 7131 7132 7133 7135 7136 7137 7140 7141 7142 7143 7144 . 7145 C) O O C) C) O 0) C) o o 0) C) C) C) 0 0 o C) C) o o C) C) C) C) 0 C) C) C) o (l) C) C) C) C) o C) C) 466,93 523,68 No L 172/36 Official Journal of the European Communities t 1.7.91 Positive Negative CN code Table Additionalcode Notes Germany Spain Portugal Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandNether ­ lands F1 United Kingdom £DM Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  488,73 545,48 7146 7147 7148 7149 7150 7151 7152 7153 7155 7156 7157 7160 7161 7162 7163 7164 7165 7166 7167 7168 7169 7170 7171 7172 7173 7175 7176 7177 7180 7181 7182 7183 7185 7186 7187 7188 7190 7191 7192 7195 7196 7200 7201 7202 7203 C) (') C) C') 0) 0) C) C) 0) 0 C) 0 n o o 0) o o o n o o o n C) C) C) o C) C) o o n o n o o o o o /t\ C) C) C) 0 472,95 513,49 457,15 499.71 573.17 621,82 664,38 704,92 761,67 594,97 643,62 686.18 726.72 783.47 619.73 668,38 710,94 751.48 646.49 695,14 737,70 1 085,20 1 133,85 1 176,41 1 216,95 1 107,00 1 155,65 1 198,21 1 238,75 1 131,76 1 180,41 1 222,97 1 158,52 1 207,17 1 . 7 . 91 Official Journal of the European Communities No L 172/37 Positive Negative CN code Table Additionalcode Notes Germany Spam Portugal IrelandUnited Kingdom G Nether ­ lands F1 Belgium/ Luxem ­ bourg Denmark Italy France Greece Bfrs/Lfrs Dkr Lit FF DrDM Pta Esc £ Irl  100 kg  7204 7205 7206 7207 7208 7209 7210 7211 7212 7213 ^215 7216 7217 7220 7221 7260 7261 7262 7263 7264 7265 * 7266 7267 7268 7269 7270 7271 7272 7273 7275 7276 7300 7301 7302 7303 7304 7305 7306 7307 7308 7309 7310 7311 7312 7313 C) C) 0) O C) O O O O o o o C) o C) o 0) o C) o o (') O 0) O C) C) o o o o (') o C) C) C) (') (') O o ( ¢) (') C) C) C) 576.61 625,26 667,82 708,36 , 765,11 598,41 647,06 689.62 730.16 786.91 623.17 671,82 714,38 754.92 649.93 698,58 508,09 473,14 529,89 457,36 497,90 No L 172/38 Official Journal of the European Communities 1 . 7 . 91 Negative ItalyBelgium/ Luxem ­ bourg Denmark France Greece IrelandUnited Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pu Portugal Esc 7315 O I  II 7316 \ Il   7317 o 484,12  7320 C)   Il 7321 o 468,30  7360 &lt;l) Il 619,67  7361 o Il 668,32  || 7362 (') Il 710,88  7363 o 751,42  Il 7364 o Il 808,17 _ Il 7365 o 641,47  7366 o 690,12   7367 o 732,68  Il 7368 o 773,22  \\ 7369 o 829,97  7370 o 666,23  7371 (') 714,88  II 7372 o 757,44  7373 o 797,98  Il 7375 &lt;l) 692,99  II 7376 C) 741,64  . 7378 o 719,73 _ li 7400 C)   II 7401 o   Il 7402 0) 488,65 .  \\ 7403 O 529,19  II 7404 (') 585,94  II 7405 ( l) Il   Il 7406 C) Il 467,89  II 7407 C1) 510,45  7408 o 550,99  Il 7409 (l) 607,74  I 7410 o  _ 7411 (l) 492,65  7412 n 535,21  \\ 7413 o 575,75  \\ 7415 C) Il 470,76  7416 o 519,41  7417 0) 561,97  7420 0 497,50  7421 o 546,15  II 7460 o 655,51  7461 (l) 704,16 __ li 7462 e&gt; 746,72  li 7463 o 787,26 1 . 7 . 91 Official Journal of the European Communities No L 172/39 Negative Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 7464 m 844,01 __ II 7465 o I 677,31  7466 o 725,96  Il 7467 o 768,52  Il 7468 0) I 809,06  II 7470 o 702,07  II 7471 o 750,72  II 7472 o 793,28  7475 O 728,83  Il 7476 (l) 777,48  7500 o   I 7501 o I 503,25  \ 7502 o 545,81  li 7503 o 586,35  7504 O 643,10  II 7505 o 476,40  7506 0) 525,05  7507 o 567,61  II 7508 o 608,15  7509 C) I 664,90  7510 o 501,16  \ 7511 (l) 549,81  7512 (l) 592,37  \ 7513 0) 632,91  7515 o 527,92  7516 s C1) 576,57  7517 (l) 619,13  \ 7520 (l) 554,66  l 7521 o 603,31  7560 (l) 684,03  l 7561 o l . 761,53  7562 C) I 775,24  \ 7563 e&gt; 815,78  \ 7564 C) 872,53  \ 7565 (l) 705,83  7566 o 754,48  7567 o 797,04  \ 7568 o 837,58  \ 7570 o 730,59  \ 7571 (4) 779,24  7572 o 821,80  l 7575 C) 757,35  7576 (l) 806,00  7600 (') l 672,74  7601 (l) 721,39 1 . 7 . 91No L 172/40 Official Journal of the European Communities Negative Denmark Italy France Greece IrelandBelgium/ Luxem ­ bourg United Kingdom £ Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 1 CN code Table Additionalcode Notes Positive Germany DM Nether ­ lands F1 Spain Pta Portugal Esc 7602 C) 763,95  7603 C) 804,49  7604 861,24  7605 o 694,54  7606 C) 743,19  7607 C) 785,75  Il 7608 C) 826,29  7609 o 883,04  7610 C) 719,30  7611 o 767,95  7612 o l 810,51  7613 o 851,05  7615 o 746,06 _ LI 7616 794,71  l 7620 o 772,80  7700 758,40  \\ 7701 o 807,05  7702 o 849,61  4 7703 C) \ 890,15  El 7705 C) 780,20  Il 7706 0 828,85  II 7707 o 871,41  li 7708 o \ 911,95  || 7710 C) 804,96  7711 0) 853,61  7712 (l) l 896,17  II 7715 O 831,72  7716 o 880,37  II 7720 o \ 678,11  li 7721 o 726,76  II 7722 0) I 769,32  Il 7723 o 809,86  7725 o 699,91  II 7726 0) 748,56  7727 o 791,12  \\ 7728 0) I 831,66  7730 o 724,67  7731 (l) 773,32  7732 o \ 815,88  li 7735 ( l) \ 751,43  II 7736 o I 800,08  li 7740 o 871,85  \\ 7741 (l) 920,50  li 7742 o 963,06  7745 o ] 893,65 1 . 7 . 91 Official Journal of the European Communities No L 172/41 Positive Negative CN code Table Additionalcode Notes Germany Spam Portugal Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandNether ­ lands F1 United Kingdom £DM Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 7746 C) 942,30   7747 C) 984,86 .   7750 C) 918,41   7751 0) 967,06   7758   '  7759    7760 O 1 065,60   7761 C) 1 114,25   7762 (') 1 156,81    7765 o 1 087,40   7766 o 1 136,05   7768  '   7769    7770 0) 1 112,16   7771 C) 1 160,81   7778 Il    7779    7780 o 1 259,35   7781 C) 1 308,00   7785 C) 1 281,15   7786 0 1 329,80   7788 Il 640,94   7789 II 689,59   7798 C)    7799 o    7800 Il 1 500,03   7801 \ 1 548,68   7802 1 591,24   7805 1 521,83   7806 l 1 570,48   7807 I 1 613,04   7808 o    7809 o     7810 \ 1 546,59   7811 I 1 595,24   7818 o    7819 C) 483,89   7820 C) 1 532,32   7821 o 1 580,97   7822 C) 1 623,53   7825 o 1 554,12   7826 C) 1 602,77   7827 C) 1 645,33   7828 o 673,23   7829 o 721,88   No L 172/42 Official Journal of the European Communities 1 . 7 . 91 Positive Negative Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Germany Spain Portugal Belgium/ Luxem ­ bourg Nether ­ lands Fl United Kingdom £DM Pta Esc Bfrs/Lfrs Dkr Lt FF Dr £ Irl 100 kg ­ 1 578,88 1.627,53 676,67 7830 7831 7838 7840 7841 7842 7843 7844 7845 7846 7847 7848 7849 7850 7851 7852 7853 7855 7856 7857 7858 7859 7860 7861 7862 7863 7864 7865 7866 7867 7868 7869 7870 7871 7872 7873 7875 7876 7877 7878 7879 7900 7901 7902 7903 O O C) C) C) (') C) e&gt; o o o C) e&gt; o o o o o o O o o (l) o o C) (l) (') C) C) o C) C) C) C) o C) (l) (l) o C) (') (l) C1) 0) 1 . 7 . 91 Official Journal of the European Communities No L 172/43 Positive Negative ItalyGermany Spain Portugal Denmark France Greece IrelandCN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg  O O O (l) C) o o o C) C) C) O C) &lt;l&gt; o O o o e&gt; ( l) C) (l) (l) (l) (l) (l) (l) o o C) (l) (l) o o C) C1) (l) o C) (l) o o o o C) 7904 7905 7906 7907 7908 7909 7910 7911 7912 7913 7915 7916 7917 7918 7919 7940 7941 7942 7943 7944 7945 7946 7947 7948 7949 7950 7951 7952 7953 7955 7956 7957 7958 7959 7960 7961 7962 7963 7964 7965 7966 7967 7968 7969 7970 500,65 465,70 522,45 No L 172/44 Official Journal of the European Communities 1 . 7 . 91 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ Luxem ­ bourg Nether ­ lands F1 United Kingdom £DM Pu Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl 100 kg ­ 490,46 7971 7972 7973 7975 7976 7977 7978 7979 7980 7981 7982 7983 7984 7985 7986 7987 7988 7990 7991 7992 7995 7996 C) C&gt; C) 0) 0) C) C) C) C) o o o o o o o o C) C) C) o o 476,68  460,86  484.36  533,01  575,57  616,11  672,86  506,16  554,81  597.37  637.91  530.92  579,57  622,13  557,68  606,33  Amounts to be deducted _ I 51xx \  l 52xx I  \ 53xx I -ll 54xx I  I 55xx56xx \  l 570x I  1 571x572x \  \ 573x I  l 574x li  I 57505751 \  5760 I _ 5761 li  5762 II  5765 II  5766 II  l 5770 II  5771 \ 17,01  35,96  57,54  79,53  113,41  164,45  255,18  255,18  357,25  357,25  459,32  459,32  459,32  561,39  561,39  561,39  561,39  561,39  561,39  561,39  No L 172/451 . 7 . 91 Official Journal of the European Communities Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Notes Belgium/ ' Luxem ­ bourg Nether ­ lands Fl United Kingdom £DM Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ Irl  100 kg  5780 5781 5785 5786 579x 5808 5809 5818 5819 582x 5830 5831 5838 584x 585x 586x 587x 590x 591x 594x 595x 596x 597x 598x 599x 663,46 663,46 663,46 663,46 17,01 17,01 17,01 17,01 17,01 17,01 17,01 17,01 35,96 35,96 35,96 57,54 57,54 79,53 79,53 113,41 113,41 164,45 164,45 255,18 255,18 Amounts to be deducted _ 61xx 1  62xx  Il 63xx  64xx II  \ 65xx Il  66xx 670x \  671x II  \ 672x  673x 674x I  6750 6751 \  6760 6761 \ 6762 6765 \ 14,92 31,55 50,48 69,77 99,50 144,27 223,87 223,87 313,42 313,42 402,97 402,97 402,97 492,52 492,52 492,52 492,52 No L 172/46 Official Journal of the European Communities 1 . 7 . 91 Positive Negative Germany Spain Portugal Denmark Italy France Greece Ireland CN code Table Additionalcode Note » Belgium/ Luxem ­ bourg Nether ­ lands Fi United Kingdom £DM Ptt Esc Bfrs/Lfrs Dkr lit FF Dr £ Irl 100 kg  6766 6770 6771 6780 6781 6785 6786 679x 6808 6809 6818 6819 682x 6830 6831 6838 684x 685x 686x 687x 690x 691x 694x 695x 696x 697x 698X 699x 492,52 492,52 492,52 582,07 582,07 582,07 582,07 14,92 14,92 14,92 14,92 14,92 14,92 14,92 14,92 31,55 31,55 31,55 50,48 50,48 69,77 69,77 99,50 99,50 144,27 144,27 223,87 223,87 1 . 7 . 91 Official Journal of the European Communities No L 172/47 (') If the goods contain butter reduced in price under the Regulation indicated in Table 7 of Chapter 4 of the additional codes, the amount indicated in additional code 7xxx shall be reduced, for formula A and formula C products, by the amount indicated in additional code 5xxx and, for formula B products, by that indicated in additional code 6xxx. The additional code to be declared will be 5xxx or 6xxx as appropriate (x representing any figure from 0 to 9). (*) See the additional codes related to the contents of the goods by weight of, respective milkfat, milk proteins, starch/glucose, and sucrose/invert sugar/isoglucose. These codes are mentioned in Annex I to the TARIC in the tables of Chapters 17, 18 , 19 and 21 . The numbers of the tables are mentioned above in the column 'Table'. The tables are reprinted (OJ No L 153, 17 . 6 . 1991 , p. 52) without prejudice to any later modification of the TARIC. NB: For the application of the additional code : Starch/Glucose The content of the goods (as presented) in starch, its degradation products i.e. all the polymers of glucose, and the glucose, determined as glucose and expressed as starch (on a dry matter basis , 100 °/o purity; factor for conversion of glucose to starch : 0,9). However, where a mixture of glucose and fructose is declared (in whatever form) or is found to be present in the goods, the amount of glucose to be included in the above calculation is that which is in excess of the fructose content of the goods. Sucrose/Invert Sugar/Isoglucose The content of the goods (as presented), in sucrose, together with the sucrose which results from expressing as sucrose any mixture of glucose and fructose (the sum of the amounts of these twto sugars multiplied by 0,95), which is declared (in whatever form) or found to be present in the goods . However, where the fructose content of the goods is less than the glucose content, the amount of glucose to be included in the above calculation shall be an amount equal, by weight, to that of fructose. Note: In all cases, where a hydrolysis product of lactose is declared, and/or galactose is found to be present among the sugars, then the amount of glucose equal to that of galactose is deducted from the total glucose content before any other calculations are carried out. Milk proteins Milk proteins, excluding those contained in the whey, casein and/or caseinates, added to the product. PART 10 SECTOR OLIVE OIL Monetary compensatory amounts Positive Negative Notes Germany Spam Portugal Belgium/ Luxem ­ bourg Denmark Italy France Greece IrelandNether ­ lands F1 United Kingdom £DM Pta Esc Bfrs/Lfrs Dkr Lit FF Dr £ IT CN code Table Additionalcode 1509 10 10 15-1 7298 15-1 7299 I 15-1 7314 1509 10 90 15-2 7709 15-2 7713 I 15-2 7714 1509 90 00 15-3 77 17 15-3 7718 15-3 7719 1510 00 10 15-4 7724 15-4 7729 \ 15-4 7733 1510 00 90 15-5 7734 15-5 7737 15-5 7738 100 kg  448,2 448.2 312.5 501,1 365,4 365,4 493,0 357.3 357,3 189.6 189,6 53,9 231,3 95,6 95,6 Official Journal of the European Communities 1 . 7 . 91No L 172/48 ANNEX II Monetary coefficients Products Member States I Germany Netherlands UnitedKingdom Belgium/ Luxem ­ bourg Denmark Italy France Greece Ireland Spain Portugal  Beef and veal  Milk and milk products 0,973 0,973   Pigmeat I-I-l I --!I-II -! -1 -l --! I--I-I  Sugar I -!I-I I-II-l I-I\ \ --- I 0,977   Cereals  Eggs and poultry and albumins  Wine  Processed products (Regulation (EEC) No 3033/80):  :       1,065  0,977   to be applied to charges I-Il.-l I-I-1 I-I-I-l 0,973   to be applied to refunds : IIIIIlIIII II\\ II  cereals -l -l I--II-l l --!    0,977 .   milk I--I\-!I-II-II-II--I   0,973   sugar I-I-1 \-!I-II-II-I I-I 0,977   Jams and marmalades (Regulation (EEC) No 426/86) \-!- -l -I  Olive oil sector        1,010    No L 172/491 . 7 . 91 Official Journal of the European Communities ANNEX III Adjustments to be made pursuant to Article 6 ( 1 ) of Regulation (EEC) No 3155/85 to the monetary compensatory amounts fixed in advance B Subject to the provisions of Article 7 ( 1 ) of Regulation (EEC) No 3155/85, monetary compensatory amounts fixed in advance from 1 July 1991 onwards are in the cases indicated below to be multiplied by the coefficients shown : Member State Sector concerned Coefficient Applicable to imports andexports carried out from United Kingdom Olive oil 0 1 November 1991 Greece Wine Olive oil 0 0 1 September 1991 1 November 1991 Spain Wine Olive oil 0 0 1 September 1991 1 November 1991 No L 172/50 Official Journal of the European Communities 1 . 7 . 91 ANNEX IV Adjustment of the monetary compensatory amounts fixed in advance to be effected pursuant to Article 7 of Regulation (EEC) No 3155/85 The following coefficients are, where applicable after application of the adjustment referred to in Article 6 of Regulation (EEC) No 3155/85, to apply to the monetary compensatory amounts fixed in advance before 1 July 1991 and applicable to imports or exports from that date : Cereals (a) 1,0177 for Spain and 0,965 for the other Member States, for products falling within CN codes 1001 10 10, 1001 10 90 and 1103 11 10 ; (b) 1 for all other products .